failed to demonstrate that his plea was not knowingly, voluntarily, and
                intelligently entered. At the plea canvass, appellant affirmed that he read
                and understood the plea agreement, that he did not have any questions
                about it, that he was pleading guilty because he believed it was in his best
                interest, and that he had committed each of the offenses to which he was
                pleading guilty. The plea agreement informed appellant of the possible
                sentences and the rights that he was waiving by pleading guilty.
                            While appellant acknowledges on appeal that the district court
                was not required to conduct a "ritualistic oral canvass," appellant contends
                that the oral canvass here was insufficient because appellant had a low IQ
                and low reading and spelling abilities. We disagree. Appellant's claim as
                to his mental deficiencies is based on conclusions in a psychological
                evaluation that was conducted for mitigation purposes prior to the plea.
                The psychologist who conducted the evaluation testified at the evidentiary
                hearing that she did not evaluate appellant's competency and would have
                told counsel if she had any doubts about his ability to understand the
                proceedings. The psychologist further testified that appellant could be
                made to understand the terms of the plea agreement. Trial counsel
                testified that he read and explained the plea agreement to appellant, and
                that he had no indication that appellant was unable to comprehend the
                plea agreement or proceedings. Appellant has failed to demonstrate that
                his mental deficiencies rendered him unable to understand the
                proceedings. See NRS 178.400; see also Godinez v. Moran, 509 U.S. 389,
                396-97 (1993); Dusky v. United States,        362 U.S. 402, 402 (1960).
                Therefore, we conclude that the district court did not err in denying this
                claim.
                            Appellant also contends that the plea canvass was defective as
                to the murder count because counsel, and not appellant, answered "yes" to
SUPREME COURT
        OF
     NEVADA                                          2
(0) I947A
                     the district court's question as to whether he committed murder with the
                     use of a deadly weapon. We conclude that appellant has failed to
                     demonstrate that his plea to murder was invalid. The record shows that
                     counsel was merely clarifying the theory of liability. As discussed above,
                     the totality of the circumstances supports the district court's finding that
                     appellant entered a valid plea of guilty. Therefore, we conclude that the
                     district court did not err in denying this claim.
                                 Next, appellant argues that the district court erred in denying
                     his claims of ineffective assistance of counsel. To prove ineffective
                     assistance of counsel sufficient to invalidate a judgment of conviction
                     based on a guilty plea, a petitioner must demonstrate that his counsel's
                     performance was deficient in that it fell below an objective standard of
                     reasonableness, and resulting prejudice such that there is a reasonable
                     probability that, but for counsel's errors, petitioner would not have
                     pleaded guilty and would have insisted on going to trial.   Hill v. Lockhart,
                     474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988, 923 P.2d
                     1102, 1107 (1996). Both components of the inquiry must be shown.
                     Strickland v. Washington, 466 U.S. 668, 697 (1984). We give deference to
                     the court's factual findings if supported by substantial evidence and not
                     clearly erroneous but review the court's application of the law to those
                     facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                     (2005).
                                 First, appellant contends that trial counsel was ineffective for
                     failing to ask the district court to assess his ability to enter a plea.
                     Appellant has failed to demonstrate that counsel's performance was
                     deficient or that he was prejudiced. Appellant's claim is based on the
                     psychological evaluation that was conducted prior to his plea. However, as
                     discussed above, neither the evaluation nor the evidence •at the
SUPREME COURT
         OF
      NEVADA
                                                            3
(0) 1.947A    .1eD
                     evidentiary hearing demonstrated that he was incompetent. Therefore,
                     we conclude that the district court did not err in denying this claim.
                                 Second, appellant argues that trial counsel was ineffective for
                     misrepresenting that appellant would receive a sentence of life with the
                     possibility of parole if he entered a plea. Appellant has failed to
                     demonstrate that counsel's performance was deficient or that he was
                     prejudiced. Counsel testified that he never promised appellant a sentence
                     of life with the possibility of parole. Appellant was informed in the written
                     plea agreement that life without the possibility of parole was a potential
                     sentence, and he affirmed at the plea canvass his understanding that the
                     sentence was entirely within the district court's discretion. Therefore, we
                     conclude that the district court did not err in denying this claim.
                                 Third, appellant argues that trial counsel was ineffective for
                     coercing him into pleading guilty by having an investigator from the
                     Public Defender's Office speak to appellant about the life of an inmate on
                     death row. He asserts that trial counsel misrepresented to him that the
                     investigator was actually a "death row attorney." Appellant has failed to
                     demonstrate that counsel's performance was deficient or that he was
                     prejudiced. Counsel testified that he asked the investigator to provide
                     appellant with an accurate understanding of life on death row so that
                     appellant would be able to make an informed decision as to whether to
                     enter a guilty plea. Counsel denied ever representing to appellant that
                     the investigator was an attorney. Furthermore, in entering the plea,
                     appellant acknowledged that he was not forced to enter a plea and was
                     entering his plea of his own free will. Therefore, we conclude that the
                     district court did not err in denying this claim.
                                 Fourth, appellant argues that trial counsel was ineffective for
                     failing to file a direct appeal. Appellant has failed to demonstrate that
SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 19474    41e3m
                counsel's performance was deficient. Counsel testified that appellant
                never asked him to file a direct appeal. Counsel testified that he spoke to
                appellant shortly after sentencing and explained to him that there were no
                meritorious issues to raise on direct appeal, and they agreed that
                appellant would file a post-conviction petition if he wished to seek relief.
                The district court found counsel's testimony to be credible, and we
                conclude that the district court did not err in denying this claim.
                             Finally, appellant contends that a conflict of interest arose
                when trial counsel asked the investigator to speak with him because the
                Public Defender's Office represented his codefendant and the
                codefendant's plea deal was conditioned on appellant's entry of a plea.
                Appellant's bare allegation fails to demonstrate an actual conflict of
                interest.   See Clark v. State, 108 Nev. 324, 326, 831 P.2d 1374, 1376
                (1992). Therefore, we conclude that the district court did not err in
                denying this claim.
                             For the foregoing reasons, we conclude that the district court
                did not err in denying the petition, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                                         C.J.



                                                 J.                                       J.
                Pickering                                     Saitta




SUPREME COURT
        OF
     NEVADA                                            5
(0) 1947A
                 cc: Hon. Kathleen E. Delaney, District Judge
                      Carmine J. Colucci & Associates
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                        6
(0) 1947A    e